 UNITED STATES DISTRICT COURT                                                               C/M
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
                                                               :
 SOUDABEH TEHRANI,                                             :
                                                               :
                                       Plaintiff,              :
                                                               :   MEMORANDUM
                        - against -                            :   DECISION AND ORDER
                                                               :
 THE TOWN OF OYSTER BAY HOUSING                                :   18-cv-2450 (BMC) (LB)
 AUTHORITY, et al.,                                            :
                                                               :
                                                               :
                                      Defendants.              :
                                                               :
 -----------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff pro se brought this action against a number of people and agencies for various

perceived wrongs. By order dated April 9, 2019, the Court dismissed plaintiff’s second amended

complaint with leave to amend within 14 days only against The Town of Oyster Bay Housing

Authority and its employees for housing discrimination, retaliation, and fraud. Plaintiff

requested two extensions of time to file a third amended complaint and the Court granted both

requests. The Court directed plaintiff to file her third amended complaint by June 14, 2019 but

plaintiff has not filed a third amended complaint.

        Instead, plaintiff filed a series of letters addressed to defendant The Town of Oyster Bay

Housing Authority and Chief Judge Dora Irizarry in which she stated, among other things, that

submitting a third amended complaint “no longer makes any sense … .” Even if plaintiff had

filed a third amended complaint that contained allegations similar to the allegations contained in

these letters, the third amended complaint would have been dismissed. In these letters, plaintiff
fails to allege any facts showing that defendants committed fraud, discriminated against plaintiff,

or took adverse action against her because of her complaints about discrimination.

       The Court’s April 9 order also directed plaintiff to show cause why the docket should not

be unsealed in its entirety. In response, plaintiff reiterated her request that the docket be sealed

because of domestic violence but has not explained why unsealing the docket would threaten her

privacy or safety.

       Plaintiff’s letters also seek my recusal from this case for my alleged bias against her, but

this request is denied. 28 U.S.C. § 455(a). The ultimate inquiry under 28 U.S.C. § 455(a) is

whether “a reasonable person, knowing all the facts, [would] conclude that the … judge’s

impartiality could reasonably be questioned?” United States v. Lovaglia, 954 F.2d 811, 815 (2d

Cir. 1992). The rules “governing recusals … do not offer bright-line guidelines,” but there are

some circumstances that may warrant recusal: “when a judge expresses a personal bias

concerning the outcome of the case at issue;” “when a judge has a direct personal or fiduciary

interest in the outcome of the case;” and “if a judge has had contemporaneous extrajudicial

contact with a close relative of a party who has personal knowledge of outcome-determinative

facts.” Id.

       However, “judicial rulings alone almost never constitute a valid basis for a bias or a

partiality motion.” Liteky v. United States, 510 U.S. 540, 555 (1994). Judicial rulings “cannot

possibly show reliance upon an extrajudicial source; and can only in the rarest circumstances

evidence the degree of favoritism or antagonism required … when no extrajudicial source is

involved.” Id. Rather, judicial rulings “are proper grounds for appeal, not for recusal.” Id.

       Recusal is not warranted here. I have no interest in the outcome of this case; I have had

no extrajudicial contact with anyone involved in this case; and I have not expressed any bias

regarding this case. It appears that plaintiff’s sole basis for seeking my recusal is her


                                                  2
disagreement with my April 9 order. To the extent plaintiff would like another judge to review

my dismissal of her claims, the proper remedy is appeal, not recusal.

       This case is dismissed and the Clerk is directed to enter judgment. The Clerk is also

directed to unseal the docket and all documents in this case in their entirety. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good

faith and therefore in forma pauperis status is denied for purpose of an appeal. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).


SO ORDERED.
                                              Digitally signed by Brian
                                              M. Cogan
                                              ______________________________________
                                                             U.S.D.J.

Dated: Brooklyn, New York
       June 18, 2019




                                                 3
